GUIDRY, Judge.
Defendant, Willie Lee Smith, Jr., was charged by grand jury indictment with conspiracy to commit murder in violation of La.R.S. 14:26 and 14:30, subd. A.(4). He was arraigned on February 22, 1983 and entered a plea of not guilty. Defendant changed his plea to one of guilty on April 25, 1983, pursuant to a specified plea bargain agreement. On December 1, 1983, defendant withdrew his guilty plea and again entered a plea of not guilty. A twelve person jury unanimously found defendant guilty as charged on December 6, 1984. Defendant was sentenced on December 13, 1984 to serve twenty-five (25) years at hard labor, to run consecutively with any other sentence.
Defendant appealed his conviction and sentence, perfecting four assignments of error. Since defendant failed to brief any of these assignments, we consider them to be abandoned. State v. Perry, 420 So.2d 139 (La.1982); State v. Blanton, 325 So.2d 586 (La.1976). This case is therefore only subject to a review for errors patent on the face of the record.
Pursuant to the provisions of La.C.Cr.P. Art. 920, we have carefully examined the pleadings and proceedings and, finding no errors patent on the face of the record, affirm defendant’s conviction and sentence.
AFFIRMED.